DETAILED ACTION
	The following is a first action on the merits of application serial no. 16/668154 filed 10/30/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement filed 10/30/19 has been considered.
Allowable Subject Matter
Claims 1-15 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin C. Stasa on 1/11/22 and 1/12/22.
-In the specification, paragraph [0027], after last line in the paragraph; “a third difference between the first and second commanded values exceeds 50 volts” has been inserted.
-In the abstract, last line, the spaces between the words in the line has been deleted to correct typographical error. Last line reads “measured voltage of the high-voltage bus.”
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claims 1 and 8) a vehicle and method for controlling the vehicle in response to power from a traction battery becoming unavailable by controlling an engine to maintain speed of a generator within a predefined range, controlling a voltage converter to drive measured voltage of a battery bus between the battery and converter toward a first commanded value based on a first difference between the value and measured voltage of bus and controlling the generator to drive a measured voltage of a high voltage bus between the converter and generator toward a second commanded value different than the first value between the second value and measured voltage of the high voltage bus and in combination with the limitations as written in claims 1 and 8.
-(as to claim 13) a vehicle power system responsive to a contactor between a traction battery and voltage converter opening, controls an engine to maintain speed of a generator within a predefined range, controls the converter to drive measured voltage of a battery bus between the battery and converter toward a first commanded value based on a first difference between the value and measured voltage of bus and controls the generator to drive a measured voltage of the high voltage bus between the converter and a first inverter toward a second commanded value different than the first value between the second value and measured voltage of the high voltage bus and in combination with the limitations as written in claim 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Zhang et al 20210097785 discloses a vehicle system similar to the present invention and shows that it is well known in the art to measure battery bus voltage and high converter bus voltage, determine a difference between the two and control operation of the system based on the difference to determine status of the contactor being open or closed (Figure 4 and [0049]-[0053]).
-XU et al 20170106756 discloses a system similar to the present invention and shows that it is well known in the art to measure battery bus voltage and determine commanded value of battery; measure converter bus voltage and determine commanded value of converter bus; determine a difference of the measurement and command value of battery bus; determine a difference of the measurement and command value of converter bus; and based on the differences determined as errors, adjusting current and voltage signal output to correct the errors; XU lacks controlling an engine to maintain speed of a generator within a predefined range, controlling the converter to drive measured voltage of battery bus toward a first commanded value based on the difference between the value and measured voltage of bus and controlling the generator to drive measured voltage of the high voltage bus toward a second commanded value in response to the battery being unavailable or contact between battery and converter being opened.
-Yang et al 9834206, IDS cited art discloses a system similar to the present invention and shows that it is well known in the art to have a generator control speed of an engine; control output of a motor inverter and generator inverter based on fault detection of battery and/or converter contactor being open in which the inverters outputs are matched to drive system to avoid shutdown; Yang lacks controlling an engine to maintain speed of a generator within a predefined range, controlling the converter to drive measured voltage of a battery bus toward a first commanded value based on a first difference between the value and measured voltage of bus and controlling the generator to drive a measured voltage of a high voltage bus toward a second commanded value different than the first value between the second value and measured voltage of the high voltage bus.
-Isayeva et al 20140062349 and Rao et al 20140252849, IDS cited arts discloses a system similar to the present invention wherein Isayeva discloses altering voltage between a battery, converter bus and electric machine in response to faulty determination of measured voltage (abstract). Rao discloses requesting testing of a converter by determining a difference between the command value and measured value of the converter and determining if difference exceeds a threshold to determine if test has failed or passed (abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 13, 2022